          Case 4:20-cv-01211-LPR Document 9 Filed 01/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

STEVIE A. ROMES                                                                PLAINTIFF

v.                               Case No. 4:20-cv-01211-LPR

MEDLINE INDUSTRIES, INC.                                                      DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice. The Court certifies that an in

forma pauperis appeal from this Judgment and the accompanying Order would not be taken in

good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 21st day of January, 2021.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
